Case 1:20-cv-02172-RM-NYW Document 22 Filed 10/12/20 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER, et al.,

          Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al

        Defendants.
  ______________________________________________________________________________

     SECOND UNOPPOSED MOTION TO VACATE SCHEDULING CONFERENCE
  _____________________________________________________________________________

          Plaintiffs, through undersigned counsel, submit the following Second Unopposed Motion

  to Vacate and Reset the Scheduling and Planning Conference set for October 21, 2020. In

  support, Plaintiffs state:

                                 CERTIFICATE OF CONFERRAL

          Pursuant to D.C.COLO.LCivR 7.1, counsel for Plaintiffs and Defendants City of Aurora

  and Interim Chief Vanessa Wilson conferred via email on October 12, 2020, regarding the relief

  sought herein. Defendants do not oppose the relief requested.

          1.      Plaintiffs filed their complaint [Doc. # 1] on July 23, 2020. The lawsuit is based

  upon allegations related to the excessive force of the officers of the Aurora Police Department,

  the Arapahoe County Sheriff’s Office, the Adams County Sheriff’s Office and the Jefferson

  County Sheriff’s Office against peaceful protestors at the June 27, 2020 violin vigil honoring

  Elijah McClain.
Case 1:20-cv-02172-RM-NYW Document 22 Filed 10/12/20 USDC Colorado Page 2 of 5




         2.      Plaintiffs, unable to know the specific identity of the officers of each law

  enforcement entity until after the Complaint was filed, listed Doe, Moe, Foe and Boe defendants

  to represent the unknown individual law enforcement officers on duty during the violin vigil.

         3.      After the filing of Plaintiffs’ Complaint, the defendant law enforcement entities,

  through counsel, provided the names of the individual officers assigned to work the vigil on June

  27, 2020.

         4.      Plaintiffs diligently filed their Amended Complaint, in accordance with F.R.C.P.

  15(a), on October 12, 2020, [Doc. # 20], naming the individual officers. Plaintiffs expect counsel

  for each set of law enforcement officers to enter their appearances and waive service on behalf of

  those individuals. This will mean that at least two additional sets of counsel will enter

  appearances in this matter. Potentially, if there is a conflict among the individual Defendants,

  there will be additional sets of counsel that will enter appearances in this matter.

         5.      Pursuant to F.R.C.P 26, the 26(f) Conference was held between counsel for

  Plaintiffs and Defendants City of Aurora and Chief Wilson on August 27, 2020. That conference

  did not include counsel for any of the Doe, Moe, Foe and Boe individual officers to later be

  named in the Amended Complaint.

         6.      At its current setting, the Scheduling Conference, the preparation of the

  scheduling order, and the participation in the 26(f) conference leaves out numerous recently

  identified defendants and their counsel. Should the scheduling conference remain as set, given

  that additional counsel will enter appearances in this matter, it would necessitate additional

  conferences and the preparation of at least two scheduling orders.

         7.      In the interest of judicial economy, the current scheduling conference set for

  October 21, 2020 should be vacated and reset for a time after Plaintiffs and all represented



                                                    2
Case 1:20-cv-02172-RM-NYW Document 22 Filed 10/12/20 USDC Colorado Page 3 of 5




  defendants have conducted a 26(f) conference and prepared a single Scheduling Order. This will

  conserve the time and resources of the Court and the parties by allowing counsel for those

  individuals time to enter their appearances so all parties may participate in the preparation of one

  scheduling order and attend one Scheduling Conference.

         8.      The Scheduling Conference set for October 21, 2020, and the additional

  obligations triggered by the conference are therefore premature at this time. Plaintiffs

  respectfully request that the Scheduling Conference be vacated and reset for a time after counsel

  for the individually named defendants can execute waivers of service and enter their

  appearances.

         9.      There will not be any undue delay in this lawsuit and no party will be prejudiced

  by the relief sought.

                               CERTIFICATE OF COMPLIANCE

         10.     In accordance with D.C.COLO.LCivR 6.1(c), a copy of this motion is being

  provided contemporaneously to Plaintiffs.

         WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court

  vacate the October 21, 2020 Scheduling Conference.

         DATED this 12th day of October 2020.

                                                KILLMER, LANE & NEWMAN, LLP

                                                s/ Andy McNulty
                                                Mari Newman
                                                Andy McNulty
                                                Helen Oh
                                                1543 Champa Street, Suite 400
                                                Denver, CO 80202
                                                (303) 571-1000
                                                (303) 571-1001
                                                mnewman@kln-law.com
                                                amcnulty@kln-law.com

                                                   3
Case 1:20-cv-02172-RM-NYW Document 22 Filed 10/12/20 USDC Colorado Page 4 of 5




                                    hoh@kln-law.com

                                    ATTORNEYS FOR PLAINTIFFS




                                      4
Case 1:20-cv-02172-RM-NYW Document 22 Filed 10/12/20 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

          I hereby certify that on October 12, 2020, I electronically filed the foregoing SECOND
  UNOPPOSED MOTION TO VACATE AND RESET SCHEDULING CONFERENCE
  using the CM/ECF system, which will send notification of this filing to the following:

  Thomas S. Rice
  Eric Ziporin
  Jonathan N. Eddy
  SGR, LLC
  3900 East Mexico Ave, Suite 700
  Denver, CO 80210
  trice@sgrllc.com
  eziporin@sgrllc.com
  jeddy@sgrllc.com


                                              s/ Charlotte Bocquin Scull
                                              Paralegal




                                                 5
